Case 19-40195-bem          Doc 8     Filed 01/30/19 Entered 01/30/19 07:37:45            Desc Main
                                     Document      Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

IN RE:                                         )        CHAPTER 11
                                               )
Legacy Pizza, LLC,                             )        CASE NO. 19-40195
                                               )
         Debtor.                               )
                                               )
IN RE:                                         )        CHAPTER 11
                                               )
Legacy Pizza, Alabama, LLC,                    )        CASE NO. 19-40196
                                               )
         Debtor.                               )

   EMERGENCY MOTION FOR JOINT ADMINISTRATION OF RELATED CASES
   PURSUANT TO RULE 1015 OF THE FEDERAL RULES OF CIVIL PROCEDURE

         COME NOW Legacy Pizza, LLC and Legacy Pizza Alabama, LLC the debtors and
debtors-in-possession in the above-styled Chapter 11 cases (collectively the “Debtors”) and move
this Court for entry of an Order to jointly administer these cases pursuant to §105. Title 11 U.S.C.
and Rule 1015(b) Bankruptcy Rules of Procedure. In support hereof Debtors respectfully show
this Court as follows:


                                                   1.
         This Court has jurisdiction to consider this Motion pursuant to §§157, and 1334, Title 28
U.S.C. This matter is a core proceeding pursuant to §157(b), Title 28 U.S.C. Venue is proper in
this district pursuant to §§1408 and 1409, Title 28 U.S.C.


                                                   2.
         Each of the Debtors filed a voluntary petition for relief under the provisions of Chapter 11,
Title 11 U.S.C. on January 29, 2019. These cases were filed in the Bankruptcy Court for the
Northern District of Georgia, Atlanta Division. Debtors continue to manage their assets and
operate their businesses as debtors-in-possession, no trustee having been appointed. No Official
Creditors Committee has yet been appointed in this case.
Case 19-40195-bem         Doc 8    Filed 01/30/19 Entered 01/30/19 07:37:45             Desc Main
                                   Document      Page 2 of 6


                                                  3.
       Legacy Pizza, LLC (“Legacy Georgia”) and Legacy Pizza Alabama, LLC (“Legacy Alabama”)
are entities that operate a combined 22 Pizza Hut franchised restaurants across Georgia and Alabama.
                                                  4.
       The debtors are affiliates as that term is defined in §101(2), Title 11 U.S.C.


                                         Relief Requested
                                                  5.
       Debtors request that their bankruptcy cases be jointly administered pursuant to Bankruptcy
Rule 1015(b), such that a single docket is utilized for matters occurring in the administration of
these cases, including:
       A. The filing of pleadings, orders, notices and other papers, with the exception of proofs
       of claim;
       B. The combining of notices to creditors of the different estates; and
       C. The joint handling of purely administrative matters that may expedite these cases and
       render the process less costly.


                                                  6.
       The Debtors further request that docket entries be made in their cases substantially as
follows: “An Order has been entered in this case directing the procedural, but not substantive,
consolidation and joint administration of the Chapter 11 cases of Legacy Pizza, LLC and Legacy
Pizza Alabama, LLC. The docket in case number 19-40195 should be consulted for all matters
affecting this case.”




                                   Basis for Relief Requested
                                                  7.
       This Court may order the joint administration of the estates of a debtor and an affiliate
pursuant to Bankruptcy Rule 1015(b). As discussed above, Debtors are affiliates as that term is
defined in §101(2), Title 11 U.S.C.
Case 19-40195-bem           Doc 8     Filed 01/30/19 Entered 01/30/19 07:37:45                Desc Main
                                      Document      Page 3 of 6


                                                     8.
        Joint administration of the separate estates of the Debtors is appropriate. Because of the
financial and other relationships of the Debtors, entry of an Order permitting joint administration
of these case would avoid unnecessary time and expense by obviating the necessity of multiple
and duplicative motions and applications, entering duplicative orders and service duplicative
notices to creditors.
                                                     9.
        The rights of creditors of the separate estates of Debtors will not be adversely affected by
joint administration since the relief sought is purely procedural and will not affect a creditor’s
substantive rights. Each creditor will retain whatever rights it may have against a particular Debtor
and its estate. Indeed the impact on creditors will be positive by the reduction in costs resulting
from joint administration. The Court and Clerk’s Office will be relieved of the burden of entering
duplicative orders and maintaining multiple files. Finally, joint administration will simplify the
United States Trustee’s tasks of supervising the administrative aspects of these cases.


                                                     10.
        Debtors request that this Motion be considered on an expedited basis to limit administrative
costs in these cases.
                                                     11.
        Notice of the Joint Administration Motion has been served on the Office of the United
States Trustee for the Northern District of Georgia. Debtors submit that given the procedural nature
of the relief sought herein such notice is sufficient and no further notice is required.


        WHEREFORE, Debtors respectfully request that the Court (a) grant the Joint Administration
Motion in their bankruptcy cases by ordering that each case be administered under the Legacy Pizza,
LLC case number; (b) enter an order in substantially the same form attached hereto as “Exhibit A”
providing for joint administration of the three cases; and (c) grant such further relief as the Court deems
just and proper.

        Respectfully submitted this 30th day of January, 2019


        /s/ Will Geer
Case 19-40195-bem      Doc 8    Filed 01/30/19 Entered 01/30/19 07:37:45   Desc Main
                                Document      Page 4 of 6


     Wiggam & Geer, LLC
     Georgia Bar Number: 940493
     50 Hurt Plaza, SE, Suite 1245
     Atlanta, Georgia 30328
     P: (678) 587-8740
     F: (404) 287-2767
     wgeer@wiggamgeer.com
Case 19-40195-bem         Doc 8    Filed 01/30/19 Entered 01/30/19 07:37:45           Desc Main
                                   Document      Page 5 of 6


Exhibit “A”


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                       )       CHAPTER 11
                                             )
Legacy Pizza, LLC,                           )       CASE NO. 19-40195
                                             )
         Debtor.                             )
                                             )
IN RE:                                       )      CHAPTER 11
                                             )
Legacy Pizza, Alabama, LLC,                  )      CASE NO. 19-40196
                                             )
         Debtor.                             )



              PROPOSED ORDER AUTHORIZING JOINT ADMINISTRATION OF
                              RELATED CASES

         The above-referenced Chapter 11 bankruptcy cases are before the Court on the Motion for
Order Authorizing Joint Administration of Related Cases Under Rule 1015 of the Federal Rules of
Bankruptcy Procedure (“Joint Administration Motion”) filed by Debtors. In the Joint Administration
Motion, Debtors requested authorization under Rule 1015 of the Federal Rules of Bankruptcy
Procedure to jointly administer the above-referenced bankruptcy cases. After reviewing the Joint
Administration Motion, the Court has concluded that the Joint Administration Motion and the
relief requested therein are appropriate. Accordingly, the Joint Administration Motion is hereby
GRANTED.
         IT IS FURTHER ORDERED that these Chapter 11 cases shall be jointly administered
under the case name In re: Legacy Pizza, LLC, Case No. 19-40195 in accordance with Rule
1015(b) of the Federal Rules of Bankruptcy Procedure; and
         IT IS FURTHER ORDERED that the joint caption shall read as follows:
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                       )       CHAPTER 11
Case 19-40195-bem         Doc 8      Filed 01/30/19 Entered 01/30/19 07:37:45           Desc Main
                                     Document      Page 6 of 6


                                                  )      Jointly Administered Under
Legacy Pizza, LLC and                             )
Legacy Pizza Alabama, LLC,                        )      CASE NO. 19-40195
                                                  )
       Debtor.                                    )

       IT IS FURTHER ORDERED that all original docket entries shall be made in the case of
Legacy Pizza, LLC, Case No. 19-40195, and a docket entry shall be made in the jointly
administered cases substantially as follows:

              In accordance with Rule 1015(b) of the Federal Rules of Bankruptcy Procedure, an
       order has been entered in this case authorizing the joint administration of this case with the
       Chapter 11 case of In re: Legacy Pizza, LLC, Case No. 19-40195.

       IT IS FURTHER ORDERED that a separate claims register shall be maintained in each
case; and
       IT IS FURTHER ORDERED that counsel for Debtors shall serve a copy of this Order on
the United States Trustee and all parties listed on the matrices filed in Debtors’ cases within 5
business days of entry of this Order.
                                                 -End of Document-

       Prepared and presented by:

       /s/ Will Geer
       Wiggam & Geer, LLC
       Georgia Bar Number: 940493
       50 Hurt Plaza, SE, Suite 1245
       Atlanta, Georgia 30303
       P: (678) 587-8740
       F: (404) 287-2767
       wgeer@wiggamgeer.com

       Identification of Parties to be served:

       Wiggam & Geer, LLC
       Georgia Bar Number: 940493
       50 Hurt Plaza, SE, Suite 1245
       Atlanta, Georgia 30303

       Office of the United States Trustee, 362 Richard Russell Building, 75 Ted Turner Drive,
       S.W., Atlanta, GA 30303
